Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-3-2002

USA v. Berges Romero
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4367




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Berges Romero" (2002). 2002 Decisions. Paper 374.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/374


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           NOT PRECEDENTIAL


                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                             NO. 01-4367


                     UNITED STATES OF AMERICA

                                  v.

                   LUIS EDUARDO BERGES ROMERO,
                           a/k/a LOUIE,
                            Appellant



         On Appeal From the United States District Court
            For the Eastern District of Pennsylvania
               (D.C. Crim. Action No. 01-cr-00053)
       District Judge: Honorable Franklin S. VanAntwerpen


         Submitted Pursuant to Third Circuit LAR 34.1(a)

                            June 28, 2002

       BEFORE: AMBRO, STAPLETON and CUDAHY,* Circuit Judges

                   (Opinion Filed July 3, 2002)



______________________________________________________________________
__

* Honorable Richard D. Cudahy, United States Circuit Judge for the Seventh Circuit,
   sitting by designation.




                       OPINION OF THE COURT




STAPLETON, Circuit Judge:


         Appellant Luis Eduardo Berges Romero pled guilty to conspiracy to
distribute 50 grams of crack and distribution of more than 5 grams of crack. Prior to
sentencing, the government filed a 5K1.1 motion based on his cooperation. The
District Court determined that Berges Romero’s mandatory minimum penalty was 120
months, and that his sentencing guidelines range was 121 to 151 months. The District
Court departed downward and imposed a sentence of 108 months of imprisonment, ten
years of supervised release, and a special assessment of $200.
         The sole issue raised in this appeal is whether the District Court erred "in
failing to give [Berges Romero] sufficient credit for his cooperation." Appellant’s Br. at
3. We are without jurisdiction to review the extent of a downward departure granted by
the District Court. United States v. Khalil, 132 F.3d 897 (3d Cir. 1997).
         This appeal will be dismissed for want of jurisdiction.
TO THE CLERK:
         Please file the foregoing Not Precedential Opinion.

                               /s/ Walter K. Stapleton
                              Circuit Judg